The Court,
(Thruston, J., absent,) at the prayer of Mr. Key, for the petitioner, instructed the jury that Mr. Buckner could not be a settled and bond fide resident in Virginia and Washington at the same time, within the meaning of the 2d section of the act; and that, in order to find for the defendant upon that section, they must be satisfied, by the evidence, that when he removed to Washington he intended to renounce his residence in Virginia, and become a bond fide resident of another place.
Mr. Taylor then prayed the Court to instruct the jury, that if, from the evidence aforesaid, the jury should believe that the said Ariss Buckner removed to Washington as a sojourner, then he was not entitled, under the 4th section of the Maryland Act of 1796, c. 67, to import the petitioner, unless he brought her with him for his own use at the time of his removal.
Which instruction, the Court refused to give; but, at the prayer of Mr. Key, for the petitioner, instructed the jury in substance, that the defendant was not protected under the said 4th section of that act, if the said Ariss Buckner returned and removed his family to Virginia in December, 1830, and left the petitioner hired out in Washington till June, 1832, and did not attempt to remove her until that time when he sent for her.
Verdict for the petitioner.